Citation Nr: 1814025	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-33 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable disability rating for tinea pedis, onychomycosis, and tinea versicolor.  

2.  Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).  

3.  Entitlement to a compensable disability rating for exostosis of the right foot.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to December 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In June 2017, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand and returned the case to the Board for action consistent with the joint motion.  The case has since been returned for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  


REMAND

The Board is of the opinion that additional development is required before the claims on appeal are decided.

Skin Disorders Rating

Initially, the Board notes that in the course of the above-noted Court remand, the parties agreed that the Board should consider whether the Veteran's use of oral Lamisil constitutes a systemic therapy similar to a corticosteroid or other immunosuppressive drug.  The Board notes that the term "other immunosuppressive drug" connotes a medication which, although likely to provide beneficial relief to the service connected skin disability, also has the potential to have undesired adverse effects on the body's immune system.  In this case, the Veteran's outpatient treatment records indicate that he requires ongoing liver function tests in order to be prescribed oral Lamisil.  Similar to corticosteroids and other immunosuppressive medications, the requirement for liver function screenings is an indication that his prescribed oral medication has the potential to adversely impact upon other body systems.  Further, the Board notes that M21-1, Part III, Subpart iv, Chapter 4, Section L.1.e advises that the term "systemic therapy such as corticosteroids or other immunosuppressive drugs" that is contained in certain Diagnostic Codes under 38 CFR 4.118 refers to any oral or parenteral medication(s) prescribed by a medical professional to treat the underlying skin disorder.  Clearly then, the Veteran's use of oral Lamisil is indeed akin to the systemic therapies noted in 38 C.F.R. § 4.118, Diagnostic Code 7806.  However, a review of the available outpatient treatment notes from the Alexandria VAMC, as well as the private treatment records provided by the Veteran does not establish the frequency and duration of his oral Lamisil use throughout the period under appeal.  The Board observes also that the RO has not incorporated the Veteran's medication list from the Alexandria VAMC, which would likely establish both the number of times the Veteran has been prescribed oral Lamisil, as well as the order summary.  Since these records will likely provide the information necessary to accurately evaluate this disability under the assigned Diagnostic Code, they must be obtained prior to adjudication of this matter.    

GERD Rating

Next, the Board notes that in the course of the November 2015 remand, the Board requested a medical opinion from a VA examiner.  Specifically, the Board asked the examiner to opine on whether the Veteran's GERD manifestations are productive of considerable impairment of health, and also whether he suffers from other symptom combinations productive of severe impairment of health.  However, the February 2016 VA examiner failed to provide the requested medical opinions.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).



Foot Disability Rating

Finally, the Board notes that during his May 2010, February 2016, and February 2017 VA examinations the Veteran reported experiencing increased flare-ups of pain, which impair his gait.  During the most recent February 2017 examination, the examiner stated the Veteran experiences functional impairments as a result of his flare-ups, which impact upon his ability to weight bear, stand, and walk.  

In a recent decision, Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court explained that VA examiners must do all that can be reasonably done to become informed about a veteran's reported musculoskeletal flare-ups prior to providing an opinion on functional loss during flares.  Specifically, the Court found an examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of the flare-ups, before concluding an assessment of the functional loss during flares could not be provided without resorting to speculation.  In this case, the Veteran reported flare-ups of foot pain; however, the VA examiners have not considered the above-noted procurable data, and explain whether that evidence would permit the examiner to offer an estimation of the functional loss during flare-ups.  Therefore, a remand is necessary to elicit relevant information as to the Veteran's foot flares, to include the additional functional loss due to flares based on all evidence of record-to specifically include the Veteran's lay information-or explain why, with this information, such an estimation cannot be offered.  Based on the foregoing, the Board finds an addendum medical opinion should be obtained.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    





Accordingly, these matters are REMANDED for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to specifically include the Veteran's medications list from the Alexandria VAMC for the entire period under appeal.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 

2.  Then, obtain an addendum medical opinion from the examiner who conducted the Veteran's February 2017 VA foot examination, if available, and if unavailable from an examiner with sufficient expertise to comment on the Veteran's functional impairments.  All pertinent evidence of record should be made available to and reviewed by the examiner.  A new examination should only be conducted if deemed necessary by the examiner.   

Following a review of the record, the examiner should provide an additional comment on the Veteran's right foot flare-ups to include a discussion of all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of the Veteran's foot flare-ups, as well as an assessment of the functional loss during flares.  In this respect the examiner is asked to provide concrete examples of the Veteran's functional impairments, including time limitations on his weight bearing and standing, as well as distance limitations on his ability to walk.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.  


3.  Also, obtain an addendum medical opinion from the examiner who conducted the Veteran's February 2016 VA esophageal conditions examination, if available, and if unavailable from an examiner with sufficient expertise to comment on the Veteran's impairments caused by his GERD.  All pertinent evidence of record should be made available to and reviewed by the examiner.  A new examination should only be conducted if deemed necessary by the examiner.   

Following a review of the record, the examiner should state whether the Veteran's GERD symptom combinations at least as likely as not (a 50 percent probability or greater) are productive of either:

      a)  severe impairment of health, or 
      
      b)  considerable impairment of health.  
	
The examiner must specifically address the Veteran's lay reports relative to the effects of his disability.  If the examiner is unable to provide any required opinion, he or she should explain why.  If an examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so. 

4.  Finally, undertake any other development determined to be warranted, and then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




